Walker, J\,
after stating tbe case: A special verdict must include all tbe essential elements of tbe offense charged, or there can be no conviction, and it follows that if tbe findings are not responsive to tbe allegations of tbe indictment they will not sustain a judgment. Tbe jury must find tbe facts, and not merely state tbe evidence which'may tend to prove them. There can be no aider of tbe verdict by intend*634ment, or reference to extrinsic facts appearing in the record, and this is so even though the circumstances stated may be sufficient to warrant an inference or presumption of the existence of the constituent' facts not distinctly found. Clement-son on Special Verdicts, 291, et seq.
It is said by Chief Justice Ruffin, for the Court, in State v. Watts, 32 N. C., 369: “It is common learning that a verdict is defective which finds only the evidence; since the Court cannot draw inferences of fact, but only apply the law to facts agreed or found. To authorize judgment for the State, therefore, on the verdict, it ought to have contained direct findings of the _ necessary facts.” Hawkins in his Pleas of the Crown, bk. 2, eh. 47, sec. 9, states the rule to be that the Court in adjudging upon a special verdict is confined to the facts expressly found, and cannbt supply the want thereof, as to any material part, by any argument or implication from what is expressly found. It was accordingly adjudged in Rex v. Plummer, Kel., Ill, and other cases he cites, that where the jury failed to find an essential fact, the Court could not take it as established from the other evidential circumstances of the fact which were expressly found, though they were as full to the purpose as they could well be that the omitted fact existed. And so in State v. Blue, 84 N. C., 807, it is said: “In judging upon a special'verdict the Court is confined to the facts expressly found, and cannot supply the want thereof, as to any material part, by an .argument or implication from what is expressly found. And when the facts are of an equivocal character, which may mean one thing or another, the Court cannot determine as a question of law the guilt or innocence of the defendant. A special verdict is in itself a verdict of guilty or not guilty as the facts found in it do' or do not constitute in law the offense charged. There is nothing to do but to write a judgment thereon for or against the accused. There-*635foie, in finding a special .verdict' the facts should be stated fully and explicitly, and the omission of any fact necessary to constitute the offense is fatal,” citing 2 Hawkins P. C., 622. The authorities are all to the effect that the jury must state the essential facts, and not leave it to the Court to supply them or any of them or to draw inferences from evidence set forth in the verdict, which must contain the ultimate facts that constitute the offense, and not those merely which may tend, though never so strongly, to show the defendant’s guilt. State v. Curtis, 71 N. C., 56; State v. Lowry, 74 N. C., 121; State v. Bray, 89 N. C., 480; State v. Oakley, 103 N. C., 408; State v. Crump, 104 N. C., 763; State v. Finlayson, 113 N. C., 628. In State v. Custer, 65 N. C., 339, Justice Rodman tersely states the principle: “In (passing upon) a special verdict, we are not at liberty to infer anything not directly found.”
The jury in this case have stated in their verdict certain facts and circumstances, related by the defendant to the witness, which may tend or not to establish his guilt. But after all, they are but evidence and not the facts themselves upon which the law can adjudge guilt or innocence. The facts recited tend just as much to show that the liquor was sold, in good faith, to he shipped from Danville, as they do to prove that the defendant’s method of selling was a subterfuge and a mere cover by which to conceal a violation of the law, or to evade its provisions, in order to escape its penalty, and certainly it tends to prove the former fact just • as fully as it does the one that the defendant sold the liquor in Lexington, by himself delivering the jug at the express office for the defendant, who was to call and get it. What the defendant said to the witness, James Eastep, was mere evidence, and not the facts themselves, which the jury should have found before the Court could proceed to judgment. This is the fatal defect in the verdict. We would assume a *636jurisdiction not possessed by us and be guessing at tbe true and crucial fact of guilt, if we should direct a conviction upon tbe present verdict. There is hardly sufficient evidence stated from which to infer that the defendant placed the whiskey in the express office, or had it done, instead of having it shipped from Danville, Va., unless we are permitted, as we are not, to substitute mere conjecture for that certain and reliable proof of a fact which the law requires to establish it.
As said by Chief Justice Shepherd in State v. Finlayson: “Evidently a very important question concerning” interstate commerce was intended to be presented, but we cannot consider it upon this verdict.” Judging from the nature of the findings, the course of the argument here and the briefs of counsel, it was supposed below, we could infer, that the verdict was equivalent to a finding that the whiskey was actually and in good faith sold for shipment from Danville, Va., and the question was whether the transaction was so far interstate traffic as to protect the defendant from prosecution under our law against the unlawful sale of liquors, and also whether the act of -Congress, sometimes called the Wilson Act, applied to the case. But this matter we cannot consider, as it is not at all presented in the record, owing to the imperfection of the verdict in the respect we have indicated.
Where a special verdict is so defective that the Court cannot pronounce judgment upon it, the rule is to order a new trial. State v. Wallace, 25 N. C., 195; State v. Curtis, 71 N. C., 56; State v. Blue, 84 N. C., 809; State v. Brittain, 89 N. C., 481. “If the verdict does not sufficiently ascertain the fact, a venire facias de novo ought to issue.” 2 Hawkins P. C., p. 622, and note 2. It is of course within the power of the trial Court to direct the jury to retire and further deliberate for the purpose of remedying any defects *637in the verdict. Clementson Special Verdicts, p. 293; State v. Arthur, 21 Iowa, 322.
Our conclusion is that there has been no sufficient- verdict rendered for the Court to determine, as matter of law, the guilt or innocence of the defendant, and the case stands, therefore, as if there had been a mistrial. State v. Curtis, supra. It follows that there was error in entering judgment as upon a conviction, for which there must be another trial.
New Trial.